     Case 5:21-mj-01133-PRL Document 9 Filed 06/24/21 Page 1 of 2 PageID 33




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

UNITED STATES OF AMERICA

v.                                                             CASE NO: 5:21-mj-1133-PRL

                                                                    AUSA: William Hamilton
JAMIE N. BUTEAU (#1)                                          Def Atty: Douglas Stamm (FPD)
JENNIFER PECK BUTEAU (#2)                                     Def Atty: Jason Mayberry (CJA)

 JUDGE             Philip R. Lammens         DATE AND TIME                     June 24, 2021
                                                                           2:09 pm - 2:39 pm
                                                                                  30 minutes
 DEPUTY            M. Taylor                 TAPE/REPORTER                        DIGITAL
 CLERK
 INTERPRETER       Not required              PRETRIAL:                        Bryan Coomer

               CLERK'S MINUTES – INITIAL APPEARANCE (Rule 5c)

 On June 23, 2021, both defendants were arrested on a Criminal Complaint from the
 District of Columbia. (1:21-mj-00487)

 Both defendants are advised of their rights, charges, penalties, etc...

 Defendant #1 Jamie N. Buteau requests court-appointed counsel. Based on the financial
 affidavit completed by defendant and/or a financial inquiry, the Court appoints Asst.
 Federal Public Defender Douglas Stamm with reimbursement upon filing by U.S.
 Attorney. ORDER TO ENTER.

 Defendant #2 Jennifer Peck Buteau requests court-appointed counsel. Based on the
 financial affidavit completed by defendant and/or a financial inquiry, the Court
 appoints Criminal Justice Act Attorney Jason Mayberry with reimbursement upon filing
 by U.S. Attorney. ORDER TO ENTER.

 Defendant #1 Jamie N. Buteau waives his rights to both an identity and production of
 the warrant but is requesting a Preliminary Examination hearing in this district.

 Defendant #2 Jennifer Peck Buteau waives her rights to an identity hearing, production
 of the warrant and preliminary examination hearing.

 Court advised the parties of the requirements of the Due Process Protections Act.
  Case 5:21-mj-01133-PRL Document 9 Filed 06/24/21 Page 2 of 2 PageID 34




As to Defendant #1 Jamie N. Buteau:
      Government orally moves for detention.
      Defendant #1 Counsel responds.
      A Preliminary Examination Hearing and Detention Hearing will be set for Tuesday,
      June 29th at a time to be determined.
      The defendant will remain in custody and be transported to the Orlando division
      for the hearing.

As to Defendant #2 Jennifer Peck Buteau:
      Government is not seeking detention but requests conditions of release.
      Defendant #2 responds.
      ORDER OF REMOVAL and CONDITIONS OF RELEASE TO ENTER.

Court advises both defendants of Rule 20 rights.


FILED IN OPEN COURT:
Financial Affidavit for both defendants
Waiver of Rule 5 & 5.1 Hearings for both defendants
